DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s arguments and amendments filed on 04/07/2021 canceling Claim 12 and amending Claims 1, 9 and 13. Claims 1, 3 – 11 and 13 – 15 are examined.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 15 there is not support for the limitation “a steam-air injection mode wherein the air injection valve remains open and each of the steam injection valve and the steam vent valve are opened upon the steam injection piping reaching a predetermined temperature to permit both steam from the heat recovery steam 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 Claims 8, 9 and 11 – 15 are rejected under 35 USC. 103 as being unpatentable over International Publication WO 2013/151909 A1 (Kraft) in view of and Pub. No.: US 2001/0047649 A1 (Ranasinghe ‘649), US Patent 4893467 (Woodson), US Patent 5369951 (Corbett) and US 6,405,521 B1 (Ranasinghe ‘521).
As to claim 8, Kraft discloses (fig. 1 below) a system for preheating a power augmentation system (pg. 13,I. 11) comprising: a gas turbine engine 1 comprising a compressor 10 coupled to a turbine 16, the compressor 10 and the turbine 16 in fluid communication with one or more combustors 12; a heat recovery steam generator (pg. 9, l. 20) in selective fluid communication with the gas turbine engine 1; and, an auxiliary source of compressed air comprising: a fueled engine 20 coupled to a multi-stage compressor 22, the fueled engine 20 configured to produce exhaust heat 32; a recuperator 30 receiving compressed air 26 from the multi-stage compressor 22 and configured to heat the compressed air 26 with the exhaust heat 32; and further teaches the power augmentation system is compatible with steam injection (p. 20, ll. 35-36); but does not explicitly disclose the compressor is coupled to the turbine by a shaft; steam injection piping connecting the gas turbine engine to the heat recovery steam generator, the steam injection piping comprising a steam injection valve, a steam vent valve, a steam vent, and an isolation valve; an air vent and air vent valve in communication with the steam injection piping; an air injection valve located between the recuperator and the steam injection piping; and an operating mode wherein the steam injection valve, the air injection valve, and the isolation valve are configured to selectively direct a collective flow, the collective flow comprising at least a portion of each of the compressed air and the flow of steam, into the gas turbine engine after the power augmentation system is preheated.
Ranasinghe ‘649 teaches (fig. 3 below) a system for preheating (par. [0012]) a power augmentation system (title) comprising a gas turbine (224, 228, 234, 238) and heat recovery steam generator (see fig. 3 below) and an auxiliary source of compressed air 214, the gas turbine including a compressor 224 coupled to a turbine 234 by a shaft 238.

    PNG
    media_image1.png
    571
    485
    media_image1.png
    Greyscale
[AltContent: textbox (recuperator R)][AltContent: arrow][AltContent: textbox (C)][AltContent: arrow][AltContent: textbox (heated (from recup. R) compressed (from 214) air  similar to Kraft )][AltContent: arrow][AltContent: textbox (air injection valve location here permits injection of steam without air injection as modified in Kraft)][AltContent: arrow][AltContent: textbox (steam injection piping)][AltContent: arrow][AltContent: arrow][AltContent: textbox (HRSG)][AltContent: arrow]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention that the compressor of Kraft was coupled to the turbine of Kraft by a shaft as taught by Ranasinghe ‘649 in order to facilitate rotating the compressor to provide a compressed working fluid to the combustor of Kraft.
Ranasinghe ‘649 further teaches (fig. 3 above) steam injection piping connecting the gas turbine engine (224, 228, 234, 238) to the heat recovery steam generator HRSG, the steam injection piping comprising a steam 220 injection (see C in fig. 3 above); an air (at 50 in fig. 3 above) injection (see location C in fig. 3 above) located 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Kraft with steam injection piping connecting the gas turbine engine to the heat recovery steam generator, the steam injection piping comprising a steam injection; the air injection of Kraft located between the recuperator of Kraft and the steam injection piping; and an operating mode wherein the power augmentation system of Kraft directs a collective flow, the collective flow comprising at least a portion of each of the compressed air and the flow of steam, into the gas turbine engine of Kraft after the power augmentation system is preheated as taught by Ranasinghe ‘649 in order to facilitate increasing the mass flow of fluids through the gas turbine of Kraft and thus increasing the power output of the gas turbine and improving thermodynamic efficiency and power output during different loading schemes (Ranasinghe ‘649 pars. [0003] and [0005]).
Kraft in view Ranasinghe ‘649 teach the current invention but do not explicitly teach the steam injection piping of Kraft in view Ranasinghe ‘649 comprising a steam injection valve, a steam vent valve, a steam vent, and an isolation valve; an air vent and air vent valve in communication with the steam injection piping; the air injection of Kraft in view Ranasinghe ‘649 includes an air injection valve at the air injection location (i.e., at C in fig. 3 as discussed above) of Kraft in view Ranasinghe ‘649; and wherein the steam injection valve, the air injection valve, and the isolation valve are configured to selectively direct the collective flow.
Woodson teaches (fig. below) a system for preheating a power augmentation system (col. 1, ll. 10-15; col. 4, ll. 29-32) comprising a gas turbine engine (12, 13, 15, 20) comprising a compressor 13 coupled to a turbine 12, the compressor 13 and the turbine 13 in fluid communication with one or more combustors 20; a heat recovery steam generator (see fig. below) in selective communication with the gas turbine engine (via exhaust duct 24) a steam injection piping (37, 38, 60) includes a steam injection valve 51, a steam vent valve D, and an isolation valve 52 (valve 52 can be used to isolate the piping to be preheated or purged; col. 4, ll. 26-28 and ll. 37-39); an air vent 61 and air vent valve 50 in communication with the steam injection piping (37, 38, 60).

    PNG
    media_image3.png
    562
    839
    media_image3.png
    Greyscale
[AltContent: textbox (A)][AltContent: arrow][AltContent: textbox (compressor discharge plenum)][AltContent: arrow][AltContent: textbox (B)][AltContent: arrow][AltContent: textbox (D)][AltContent: arrow]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Kraft in view Ranasinghe ‘649 with a steam injection valve, a steam vent valve, an isolation valve, an air vent and air vent valve in communication with the steam injection piping of Kraft in view Ranasinghe ‘649, as taught by Woodson, in order to facilitate preheating of the steam injection line before injection of steam-air into the combustor of Kraft (Woodson col. 3, l. 63 to col. 4, l. 32: the air vent valve is opened to vent preheating air (from the auxiliary compressor of Kraft in view Ranasinghe ‘649) during preheating, the isolation valve isolates the steam injection line of Kraft in view Ranasinghe ‘649 during preheating, and the steam injection valve opens to admit steam to the gas turbine of Kraft in view Ranasinghe ‘649 once preheating is completed).
Corbett teaches (fig. 3) a system for preheating (col. 8, ll. 50-55]) a power augmentation system (col. 2, ll. 20-30) comprising a gas turbine 10 and steam injection piping 52 238 and further teaches a steam vent to atmosphere (at 62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Kraft in view Ranasinghe ‘649 and Woodson with a steam vent as taught by Corbett in order to facilitate blowing off steam for test purposes (Corbett col. 6, ll. 60-66) and for safety purposes when steam pressure is too high (col. 6, ll. 55-60).
Ranasinghe ‘521 teaches (fig. below) a system for preheating (col. 3, ll. 1-13) a power augmentation a system (abstract) comprising a gas turbine 10 and heat recovery steam generator 22 and an auxiliary source of compressed air (col. 3, ll. 9-11) and steam injection piping 32, and further teaches an air injection valve (54 or 56) located 

    PNG
    media_image5.png
    615
    997
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Kraft in view Ranasinghe ‘649, Woodson and Corbett with an air injection valve as taught by Ranasinghe ‘521 at the location of the air injection of Kraft in view Ranasinghe ‘649, Woodson and Corbett as discussed above in order to facilitate preheating the steam injection piping of Kraft in view Ranasinghe ‘649, Woodson and Corbett thereby preventing damage of hardware (Ranasinghe ‘521 col. 3, ll. 8-13).
Kraft in view Ranasinghe ‘649, Woodson, Corbett and Ranasinghe ‘521 teach the current invention however it has not been discussed thus far wherein the steam injection valve, the air injection valve, and the isolation valve direct the collective flow.  
Woodson teaches the steam injection valve 51 and isolation valve 52 provided by Woodson in the claim 8 analysis are open when steam is injected into the gas turbine 10 from the steam injection piping (37, 38, 60) (see fig. above).  Ranasinghe ‘521 teaches the air injection valve (54 or 56) provided by Ranasinghe ‘521 in the claim 8 analysis above is open when air is injected into the steam injection line (valves 54 or 56 must be open for preheating air to reach steam injection piping; see fig. above).  Therefore the instant valves are open to direct the collective flow.
As to claim 9, Kraft in view Ranasinghe ‘649, Woodson, Corbett and Ranasinghe ‘521 teach the current invention as claimed and discussed above.  Kraft further discloses (fig. 1 above) a compressor discharge plenum 14 for receiving compressed air from the compressor 10 and to which the one or more combustors 12 are in fluid communication.
As to claim 11, Kraft in view Ranasinghe ‘649, Woodson, Corbett and Ranasinghe ‘521 teach the current invention as claimed and discussed above.  Kraft further discloses (fig. 1 above) the heat recovery steam generator (pg. 9, l. 20) utilizes heated exhaust 34 from the gas turbine engine 1 for the production of steam.
As to claim 12, Kraft in view Ranasinghe ‘649, Woodson, Corbett and Ranasinghe ‘521 teach the current invention as claimed and discussed above however it has not been discussed so far that the steam injection valve controls flow of steam from the heat recovery steam generator and to the steam injection piping
Woodson further teaches the steam injection valve 51 provided by Woodson in the claim 8 analysis above controls flow of steam from a heat recovery steam generator 30 and to the steam injection piping 60.
As to claim 13, Kraft in view Ranasinghe ‘649, Woodson, Corbett and Ranasinghe ‘521 teach the current invention as claimed and discussed above however it has not been discussed so far that wherein upon opening of the air injection valve and the isolation valve, heated compressed air from the auxiliary source of compressed air passes through the steam injection piping to preheat the steam injection piping.
Ranasinghe ‘521 teaches upon opening of the isolation valve (54 or 56) provided by Ranasinghe ‘521 in the claim 8 analysis above, heated compressed air from the auxiliary source of compressed air passes through the steam injection piping 32 to preheat the steam injection piping (see fig. above) (Ranasinghe ‘521 col. 3, ll. 8-13).  Woodson teaches the opening of the isolation valve 52 provided by Woodson in the claim 8 analysis above, heated compressed air from the auxiliary source of compressed air passes through the steam injection piping (37, 38, 60) to preheat the steam injection piping (37, 38, 60) (Woodson col. 3, l. 63 to col. 4, l. 32).
As to claim 14, Kraft in view Ranasinghe ‘649, Woodson, Corbett and Ranasinghe ‘521 teach the current invention as claimed and discussed above however it has not been discussed so far that wherein upon the steam injection piping reaching a predetermined temperature, the air injection valve is closed and steam injection valve and steam vent valve are opened to permit steam from the heat recovery steam generator to flow into the gas turbine engine.
Ranasinghe ‘521 teaches upon the steam injection piping reaching a predetermined temperature, the air injection valve (54 or 56) is closed to permit steam from the heat recovery steam generator 22 to flow into the gas turbine engine 10 (after “preheat sequence” is completed and the “preheat conditions” are satisfied, air injection valve (54 or 56) is closed to permit steam 26 32 from the heat recovery steam generator 22 to flow into the gas turbine engine 10; col. 3, ll. 3-14).  Woodson teaches upon the steam injection piping (37, 38, 60) reaching a predetermined temperature (col. 4, ll. 5-7), the steam injection valve 51 (valve 51 is opened to provide steam from steam injection line to gas turbine (12, 13, 15, 20); see fig. above) provided by Woodson in the claim 8 analysis above and steam vent valve D (opening the steam vent valve D is a normal operation of Woodson; too much steam flowing into pipe 38 leading to the gas turbine 13 20 12 can risk damage from particulates unless the steam is carefully controlled into the gas turbine 13 20 12 (Woodson col. 3, ll. 5-23; there for venting through valve D is consistent with controlling the steam flow through piping 38) provided by Woodson in the claim 8 analysis above are opened to permit steam from the heat recovery steam generator 30 to flow into the gas turbine engine 13 20 12.
As to claim 15, Kraft discloses (fig. 1 above) a system for preheating a power augmentation system (pg. 13,I. 11) comprising: a gas turbine engine 1 comprising a compressor 10 coupled to a turbine 16, the compressor 10 and the turbine 16 in fluid communication with one or more combustors 12; a heat recovery steam generator (pg. 9, l. 20) in selective fluid communication with the gas turbine engine 1; and, an auxiliary source of compressed air comprising: a fueled engine 20 coupled to a multi-stage compressor 22, the fueled engine 20 configured to produce exhaust heat 32; a but does not explicitly disclose the compressor is coupled to the turbine by a shaft; steam injection piping connecting the gas turbine engine to the heat recovery steam generator, the steam injection piping comprising a steam injection valve, a steam vent valve, a steam vent, and an isolation valve; an air vent and air vent valve in communication with the steam injection piping; an air injection valve located between the recuperator and the steam injection piping; and a steam injection mode wherein the air injection valve is closed and each of the steam injection valve and the steam vent valve are opened upon the steam injection piping reaching a predetermined temperature to permit steam from the heat recovery steam generator to flow into the gas turbine; and, a steam-air injection mode wherein the air injection valve remains open and each of the steam injection valve and the steam vent valve are opened upon the steam injection piping reaching a predetermined temperature to Page 4 of 16 Application No. 16/285,822permit both steam from the heat recovery steam generator and the compressed air from the multi- stage compressor to flow into the gas turbine.
Ranasinghe ‘649 teaches (fig. 3 above) a system for preheating (par. [0012]) a power augmentation system (title) comprising a gas turbine (224, 228, 234, 238) and heat recovery steam generator (see fig. 3 below) and an auxiliary source of compressed air 214, the gas turbine including a compressor 224 coupled to a turbine 234 by a shaft 238.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention that the compressor of Kraft was coupled to the turbine of Kraft by a shaft as taught by Ranasinghe ‘649 in order to facilitate rotating the compressor to provide a compressed working fluid to the combustor of Kraft.
Ranasinghe ‘649 further teaches (fig. 3 above) steam injection piping connecting the gas turbine engine (224, 228, 234, 238) to the heat recovery steam generator HRSG, the steam injection piping comprising a steam 220 injection (see C in fig. 3 above); an air (at 50 in fig. 3 above) injection (see location C in fig. 3 above) located between a recuperator R and the steam injection piping; and an operating mode wherein the power augmentation system directs a collective flow (downstream of C, i.e. upward of C, in fig. 3 above), the collective flow comprising at least a portion of each of the compressed air and the flow of steam (see air and steam injections discussed above in this paragraph), into the gas turbine engine after the power augmentation system is preheated (par. [0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Kraft with steam injection piping connecting the gas turbine engine to the heat recovery steam generator, the steam injection piping comprising a steam injection; the air injection of Kraft located between the recuperator of Kraft and the steam injection piping; and an operating mode wherein the power augmentation system of Kraft directs a collective flow, the collective flow comprising at least a portion of each of the compressed air and the flow of steam, into the gas turbine engine of Kraft after the power augmentation system is preheated as taught by Ranasinghe ‘649 in order to facilitate increasing the mass flow of fluids through the gas 
Kraft in view Ranasinghe ‘649 teach the current invention but do not explicitly teach the steam injection piping of Kraft in view Ranasinghe ‘649 comprising a steam injection valve, a steam vent valve, a steam vent, and an isolation valve; an air vent and air vent valve in communication with the steam injection piping; the air injection of Kraft in view Ranasinghe ‘649 includes an air injection valve at the air injection location (i.e., at C in fig. 3 as discussed above) of Kraft in view Ranasinghe ‘649; and wherein the steam injection valve, the air injection valve, and the isolation valve are configured to selectively direct the collective flow.
Woodson teaches (fig. above) a system for preheating a power augmentation system (col. 1, ll. 10-15; col. 4, ll. 29-32) comprising a gas turbine engine (12, 13, 15, 20) comprising a compressor 13 coupled to a turbine 12, the compressor 13 and the turbine 13 in fluid communication with one or more combustors 20; a heat recovery steam generator (see fig. below) in selective communication with the gas turbine engine (via exhaust duct 24) a steam injection piping (37, 38, 60) includes a steam injection valve 51, a steam vent valve D, and an isolation valve 52 (valve 52 can be used to isolate the piping to be preheated or purged; col. 4, ll. 26-28 and ll. 37-39); an air vent 61 and air vent valve 50 in communication with the steam injection piping (37, 38, 60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Kraft in view Ranasinghe ‘649 with a steam injection valve, a steam vent valve, an isolation valve, an air vent and air vent valve in 
Corbett teaches (fig. 3) a system for preheating (col. 8, ll. 50-55]) a power augmentation system (col. 2, ll. 20-30) comprising a gas turbine 10 and steam injection piping 52 238 and further teaches a steam vent to atmosphere (at 62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Kraft in view Ranasinghe ‘649 and Woodson with a steam vent as taught by Corbett in order to facilitate blowing off steam for test purposes (Corbett col. 6, ll. 60-66) and for safety purposes when steam pressure is too high (col. 6, ll. 55-60).
Ranasinghe ‘521 teaches (fig. above) a system for preheating (col. 3, ll. 1-13) a power augmentation a system (abstract) comprising a gas turbine 10 and heat recovery steam generator 22 and an auxiliary source of compressed air (col. 3, ll. 9-11) and steam injection piping 32, and further teaches an air injection valve (54 or 56) located between the auxiliary source of compressed air and steam injection piping 32 (valves 54 and 56 are used for preheating and the preheating air must enter valves 54 or 56 from 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Kraft in view Ranasinghe ‘649, Woodson and Corbett with an air injection valve as taught by Ranasinghe ‘521 at the location of the air injection of Kraft in view Ranasinghe ‘649, Woodson and Corbett as discussed above in order to facilitate preheating the steam injection piping of Kraft in view Ranasinghe ‘649, Woodson and Corbett thereby preventing damage of hardware (Ranasinghe ‘521 col. 3, ll. 8-13).
Kraft in view Ranasinghe ‘649, Woodson, Corbett and Ranasinghe ‘521 teach the current invention however it has not been discussed thus far and a steam injection mode wherein the air injection valve is closed and each of the steam injection valve and the steam vent valve are opened upon the steam injection piping reaching a predetermined temperature to permit steam from the heat recovery steam generator to flow into the gas turbine.  
Ranasinghe ‘521 teaches a steam injection mode wherein the air injection valve is closed steam injection piping reaching a predetermined temperature to permit steam from the heat recovery steam generator to flow into the gas turbine (upon the steam injection piping reaching a predetermined temperature, the air injection valve (54 or 56) provided by Ranasinghe ‘521 in this claim 15 analysis above is closed to permit steam from the heat recovery steam generator 22 to flow into the gas turbine engine 10 (after “preheat sequence” is completed and the “preheat conditions” are satisfied, air injection 
Woodson teaches a steam injection mode wherein each of the steam injection valve and the steam vent valve are opened upon the steam injection piping reaching a predetermined temperature to permit steam from the heat recovery steam generator to flow into the gas turbine.  Upon the steam injection piping (37, 38, 60) reaching a predetermined temperature (col. 4, ll. 5-7), the steam injection valve 51 provided by Woodson in this claim 15 analysis above and steam vent valve D provided by Woodson in this claim 15 analysis above are opened to permit steam from the heat recovery steam generator 30 to flow into the gas turbine engine 13 20 12.  Steam injection valve 51 is opened to provide steam from steam injection line to gas turbine (12, 13, 15, 20; see fig. above).  Opening the steam vent valve D is a normal operation of Woodson; too much steam flowing into pipe 38 leading to the gas turbine 13 20 12 can risk damage from particulates unless the steam is carefully controlled into the gas turbine 13 20 12 (Woodson col. 3, ll. 5-23); therefor venting through valve D is consistent with controlling the steam flow through piping 38. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to operate Kraft in view Ranasinghe ‘649, Woodson, Corbett and Ranasinghe ‘521 with a steam injection mode wherein the air injection valve is closed and each of the steam injection valve and the steam vent valve are opened upon the steam injection piping reaching a predetermined temperature to permit steam from the heat recovery steam generator to flow into the gas turbine as taught by 
Kraft in view Ranasinghe ‘649, Woodson, Corbett and Ranasinghe ‘521 teach the current invention however it has not been discussed thus far a steam-air injection mode wherein the air injection valve remains open and each of the steam injection valve and the steam vent valve are opened upon the steam injection piping reaching a predetermined temperature to Page 4 of 16 Application No. 16/285,822permit both steam from the heat recovery steam generator and the compressed air from the multi- stage compressor to flow into the gas turbine.
Ranasinghe ‘649 teaches a steam-air injection mode upon the steam injection piping reaching a predetermined temperature to permit both steam from the heat recovery steam generator and the compressed air from the multi- stage compressor to flow into the gas turbine (par. [0005]).  Ranasinghe ‘521 teaches the air injection valve remains open and to Page 4 of 16 Application No. 16/285,822permit the compressed air from the compressor to flow into the steam injection piping (Ranasinghe ‘521 teaches the air injection valve (54 or 56) provided by Ranasinghe ‘521 in this claim 15 analysis above is open when air is injected into the steam injection line (valves 54 or 56 must be open for preheating air to reach steam injection piping; see fig. above))  
Woodson teaches an injection mode wherein each of the steam injection valve and the steam vent valve are opened upon the steam injection piping reaching a predetermined temperature to permit steam from the heat recovery steam generator to flow into the gas turbine.  Upon the steam injection piping (37, 38, 60) reaching a predetermined temperature (col. 4, ll. 5-7), the steam injection valve 51 provided by 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to operate Kraft in view Ranasinghe ‘649, Woodson, Corbett and Ranasinghe ‘521 with a steam-air injection mode wherein the air injection valve remains open and each of the steam injection valve and the steam vent valve are opened upon the steam injection piping reaching a predetermined temperature to  permit both steam from the heat recovery steam generator and the compressed air from the multi- stage compressor to flow into the gas turbine as taught by Ranasinghe ‘649, Ranasinghe ‘521 and Woodson in order to facilitate to increase the mass flow through the gas turbine, and thereby increase the power output of the power cycle (Ranasinghe par. [0005]).

Response to Arguments
Applicant's arguments received on 04/07/2021 ("Remarks") have been considered but are moot in view of the new ground(s) of rejection that was necessitated 
Applicant states that there is support in the original disclosure for the claim 15 phrase “a steam-air injection mode wherein the air injection valve remains open and each of the steam injection valve and the steam vent valve are opened upon the steam injection piping reaching a predetermined temperature”  Applicant points to par. [0008] (see Remarks p. 9, bottom).  Par. [0008] refers to the scenario of only steam injection and does not refer to a scenario wherein both steam and air is injected. No support was found for the vent valve being in the open position during injection of combined steam and air.  Therefore new matter rejection has been maintained.
Applicant argues that Woodson steam vent E does not vent to atmosphere and that venting to atmosphere is inconsistent with Woodson because Woodson performs processing of steam in separator 32 (see Remarks p. 13, top).  In response a new reference Corbett is provided to teach a steam vent to atmosphere (currently the steam vent is not required to vent from the steam vent valve).  It is noted that the processing of steam in separator is conducted in order to prepare steam for entry into the gas turbine of Woodson (see abstract for example) and therefore venting to atmosphere is not inconsistent with Woodson.
Applicant argues that a person of ordinary skill would not be motivated to use the claimed valves in the gas and steam power plant of Ranasinghe ‘649 because Ranasinghe ‘649 discusses possible use of valves as to compressor bleed and feedwater regulation and does not specifically recite valves in other parts of the Ranasinghe ‘649 structure.  In response to applicant's arguments against the references In re Mouttet, 686 F.3d 1322, 1333, 103 USPQ2d 1219, 1226 (Fed. Cir. 2012).  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Further Ranasinghe ‘649 states that “the steam-air mixture will not be admitted to the machine until the preheat conditions are satisfied” (par. [0012]).  Valves must be used or else the steam-air mixture would be admitted to the gas turbine before preheating is completed or else damage to the gas turbine engine can result (Ranasinghe ‘649 par. [0012]).  Ranasinghe ‘649 does not teach away from using valves and using valves taught by Woodson and Ranasinghe ‘521 are consistent with Ranasinghe ‘649’s concept of using valves to control fluid flow such as compressor bleed air and feedwater.
Applicant states that there is an implicit teaching away.  The arguments of counsel cannot take the place of evidence in the record. Applicant has not provided evidence of a teaching away.  A teaching away requires a statement that criticizes, discredits, or otherwise discourage the solution claimed.  Ranasinghe’ 649 to the contrary appears to advocate the use of valves to regulate fluid flow as pointed out by applicant.
Applicant states that additional valves increase the cost and complexity of the system.  In response ‘[a] given course of action often has simultaneous advantages and disadvantages, and this does not necessarily obviate motivation to combine’" (quoting Medichem, S.A. v. Rolabo, S.L., 437 F.3d 1157, 1165, 77 USPQ2d 1865, 1870 (Fed 
Applicant states that injecting only steam into the gas turbine of Kraft would render Kraft unsuitable for its intended purpose because the claimed air injection valve is closed.  In response air injection into Kraft is used depending upon operating condition and load demand.  For example valve 44 of Kraft is sometimes open and sometimes closed (Kraft p. 13 ll. 17-22). Therefore operating Kraft without air injection is not render Kraft unsuitable for its intended purpose because it is part of the principle operation of Kraft.  Further Kraft advocates use of steam injection (p. 20, ll. 35-36).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC J AMAR whose telephone number is (571)272-9948.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/GERALD L SUNG/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        
/MARC AMAR/
Examiner
Art Unit 3741